Citation Nr: 0008725	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the mandible, including as secondary to service-connected 
residuals of fractures of the mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from January 1958 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran was scheduled for a 
videoconference personal hearing before a Member of this 
Board at the RO in June 1999, but failed to appear.


FINDINGS OF FACT

1.  All relevant evidence necessary to render an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran sustained fractures of the mandible on the 
left in service that healed by the time of his separation 
from service; no medical evidence has been submitted to show 
that the veteran's squamous cell carcinoma of the mandible, 
diagnosed in 1997, is causally related to his active service, 
including the residuals of his in-service mandibular 
fractures. 


CONCLUSION OF LAW

A well-grounded claim for service connection for squamous 
cell carcinoma of the mandible, to include as secondary to 
service-connected fractures of the mandible, has not been 
submitted.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  A disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1999).

The United States Court of Appeals for Veterans Claims 
(formerly called the United States Court of Veterans Appeals) 
has determined "that establishing service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and [service]."  (emphasis added) Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A claimant would not meet this burden 
imposed by section 5107(a) merely by presenting lay 
testimony, because lay persons are not considered competent 
to offer medical opinions. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under section 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak.

The veteran asserts that he developed squamous cell carcinoma 
of the mandible, due to fractures of the mandible he 
sustained during his active military service.

The veteran's service medical records show that at the time 
of his service entrance examination there were no problems 
with his mandible, although he reported a familial history of 
cancer of unknown type.  In November 1964, he sustained an 
open comminuted fracture of the anterior portion of the 
mandible with considerable displacement of the fragments, and 
a fracture of the condyle of the mandible on the left, in a 
motor vehicle accident.  He underwent an open reduction and 
internal fixation of the fractures, which was accomplished 
with considerable difficulty due to fibrosis.  Following the 
surgery, he developed a staph infection in the surgical 
wound, which took seven weeks to drain.  As of February 1965, 
it was noted that he had a fair occlusion of the mandible, 
but was unable to chew.  In March 1965, the labial bars were 
removed and, by April 1965, it was noted that the mandible 
healed uneventfully.  He received a medical discharge from 
service due to other injuries he had sustained in the motor 
vehicle accident.

The report of his January 1978 VA examination noted that he 
presented with complaints of pain in the mandible in cold 
weather.  He also complained of occasional numbness where the 
jaw was wired on the left side, but stated he had no trouble 
chewing and no loss of his sense of taste.  It was observed 
that his bite was displaced to the right, and that he could 
not fully open his mouth.  X-ray studies of the mandible 
revealed surgical sutures involving principally the anterior 
aspect of the left mandible.  There was no evidence of other 
significant abnormality or pathology.

In April 1978, the veteran was granted service connection for 
the residuals of fractures of the mandible.  A non-
compensable rating was assigned, effective from September 14, 
1977, the date of the veteran's claim.   

The claims file contains records of the veteran's VA 
outpatient treatment during the period from March 1996 
through November 1997.  In April 1997, an ulcerative oral 
lesion was observed, extending from the right to the left 
mandibular molars.  In May 1997, squamous cell carcinoma of 
the mandible, tongue, floor of the mouth, and neck was 
diagnosed.  Following X-ray treatment, in June 1997, a tumor 
was noted in the area of the veteran's chin.  In January 
1998, the tumor, a large portion of the mandible, and 
extensive amounts of soft tissue were excised.   

The veteran was afforded a VA examination in August 1998.  
During the examination, he reported a history of having 
smoked approximately one pack of cigarettes per week.  The 
examination showed extensive loss of masticatory function due 
to loss of the mandible.  There was extensive loss of the 
soft tissue in the area.  A radical neck dissection had been 
performed and the veteran could hardly protrude his tongue.  
The diagnosis was post surgical carcinoma of the mandible.  
In an addendum dated in October 1998, the VA examiner who 
conducted the August 1998 examination opined that the only 
way the veteran's in-service mandibular fractures could have 
been related to his squamous cell carcinoma would be if there 
had been a malunion at the fracture sites for the past 35 
years, which was not very likely.  He further opined that 
"[a] carcinoma induced by trauma would have occurred within 
six months of the accident and would have grown rapidly and 
noticeably back in 1963 [sic], not 1997."  Finally, the 
examiner stated that the veteran's cancer was most likely due 
to his history of smoking cigarettes.  

The veteran was scheduled for a personal hearing before a 
Member of this Board at the RO, in June 1999, however he 
failed to appear for the hearing.
 
Upon consideration of all the evidence of record, the Board 
finds that the veteran has failed to carry his burden of 
presenting sufficient evidence to justify a belief by a fair 
and impartial individual that he has submitted a well-
grounded claim for service connection for squamous cell 
carcinoma of the mandible, including as secondary to the 
residuals of service-connected fractures of the mandible.  
The veteran asserts that his cancer is causally related to 
the fractures he sustained during his active service.  
However, while he is certainly capable of providing evidence 
of symptomatology, as a layperson he is not considered 
legally capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu, 2 Vet. App. at 
494 (1992).  See also Harvey v. Brown, 6 Vet. App. 390, 393-
94 (1994).  

In making this decision, the Board notes that the available 
medical evidence shows that at the time of his separation 
from active service the veteran's mandible had healed.  
Further, X-ray studies performed in 1978 did not reveal any 
malunion at the fracture sites.  Additionally, the Board 
notes that the veteran's cancer was of the squamous cell 
type, rather than sarcoma.

The Board finds that no medical evidence has been presented 
to show that the veteran's squamous cell carcinoma of the 
mandible is due to any trauma he may have suffered during his 
active service, or is otherwise related to his active 
service.  Thus, the veteran has not submitted any medical 
opinion or other medical evidence which supports his claim.  
Therefore, the claim may not be considered well-grounded.  
38 U.S.C.A. § 5107(a).  Since the claim is not well-grounded, 
it must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995).

As the foregoing explains the need for competent medical 
evidence linking the veteran's squamous cell carcinoma to his 
active military service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

As a well-grounded claim for service connection for squamous 
cell carcinoma of the mandible, including as secondary to 
residuals of service-connected fractures of the mandible has 
not been submitted, the appeal is denied.


		
TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


